Harwell, J.
1. The contention of the plaintiff in error in his brief, that this was virtually the second grant of a new trial by the judge of the municipal court, and was unauthorized, under the provisions of the act of the General Assembly creating the municipal court of Macon (Ga. L. 1913, p. 252), was not made in the petition for certiorari, and can not be considered by this court. Civil Code (1910), § 5199; Perry v. Brunswick & Western Ry. Co., 119 Ga. 819 (47 S. E. 172); Richards v. Little, 88 Ga. 176 (14 S. E. 207); Western & Atlantic R. Co. v. Jackson, 81 Ga. 478 (8 S. E. 209); Callaway v. Atlanta, 6 Ga. App. 355 (64 S. E. 1105).
2. The evidence being in conflict, it was within the discretion of the judge of the municipal court to grant a new trial, and the judge of the superior court did not err in refusing to sanction a certiorari, under the facts of the case.

Judgment affirmed.


Broyles, P. J. and Bloodworth, J., concur.

S. L. Wisenberg, H. F. Bawls, for plaintiff.
Napier & Maynard, G. M. Nottingham, for defendant.